Citation Nr: 0709796	
Decision Date: 04/04/07    Archive Date: 04/16/07	

DOCKET NO.  05-09 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tuberculosis. 

2.  Entitlement to service connection for chloracne. 

3.  Entitlement to service connection for skin cancer of the 
left face. 

4.  Entitlement to service connection for a sinus disorder. 

5.  Entitlement to service connection for hepatitis. 

6.  Entitlement to an increased evaluation for lateral 
epicondylitis of the right elbow, currently evaluated at 10 
percent.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from August 1967 to April 
1971.

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from an August 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, that denied the benefit sought on 
appeal.

At the veteran's hearing before the BVA in February 2007 he 
withdrew the issues of entitlement to service connection for 
peripheral neuropathy, and erectile dysfunction and for a 
lung disorder.  As such, the Board does not have jurisdiction 
to address these issues and they will not be addressed in 
this decision.

The issue of service connection for hepatitis will be 
addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  Tuberculosis was not manifested during service or within 
3 years of separation from service, and any currently 
diagnosed tuberculosis is not shown to be causally or 
etiologically related to service, including any herbicide the 
veteran is presumed to have been exposed to during service.

2.  Chloracne was not manifested during service and the 
veteran is not currently shown to have chloracne.

3.  Skin cancer of the left face was not manifested during 
service or within one year of separation from service and is 
not shown to be causally or etiologically related to service, 
including any herbicide the veteran is presumed to have been 
exposed to during service.

4.  A sinus disorder was not manifested during service, and 
any currently diagnosed sinus disorder is not shown to be 
causally or etiologically related to service, including any 
herbicide the veteran is presumed to have been exposed to 
during service.

5.  The veteran's right elbow does not manifest and is not 
productive of extension of the forearm limited to 75 degrees, 
flexion limited to 90 degrees, or forearm flexion limited to 
100 degrees and extension to 45 degrees.


CONCLUSIONS OF LAW

1.  Tuberculosis was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§1101, 1110, 1112, 1113, 1116, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2006).

2.  Chloracne was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§1101, 1110, 1112, 1113, 1116, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2006).

3.  Skin cancer of the left face was not incurred in or 
aggravated by active service, nor it  may be presumed to have 
been so incurred.  38 U.S.C.A. §§1101, 1110, 1112, 1113, 
1116, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2006).

4.  A sinus disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§1101, 1110, 1112, 1113, 1116, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2006).

5.  The criteria for an evaluation in excess of 10 percent 
for lateral epicondylitis of the right elbow have not been 
met.  38 U.S.C.A. §§1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§4.1-4.14, 4.20, 4.27, 4.40-4.46, 4.71a, Diagnostic 
Code 5099-5019 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in January 2004, May 2005, March 2006 and 
January 2007.  The RO also provided assistance to the veteran 
as required under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c), as indicated under the facts and circumstances in 
this case.  

The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied and 
will proceed to the merits of the veteran's appeal.  


Service Connection Claims

The veteran essentially contends that the disorders he is 
seeking to establish service connected disabilities are 
related to service, including possibly Agent Orange he was 
exposed to while serving in Vietnam.

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or a disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for certain chronic diseases, such as a 
malignant tumor or tuberculosis, when such disease is 
manifested to a compensable degree within one year or three 
years, respectively, of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309.  In addition, 
service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995).

In addition, the law provides that the veteran who, during 
active military, naval or air service, served in the Republic 
of Vietnam during the Vietnam Era is presumed to have been 
exposed during such service to certain herbicidal agents 
(e.g., Agent Orange) unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  If the veteran was exposed to an herbicide 
agent during service, the following diseases shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there was no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied; chloracne or other acneform disease consistent 
with chloracne, Type II diabetes (also known as Type II 
diabetes colitis or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutaneous tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchitis, 
laryngitis or trachea) and soft tissue sarcomas, other than 
osteosarcoma, chondrosarcoma Kaposi's sarcoma, or 
mesothelioma.  38 C.F.R. § 3.309(e).  However, as indicated 
above, notwithstanding the foregoing, regulations provide 
that service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  Combee v. Brown, 34  F. 
3d. 1039 (Fed. Cir. 1994).

The veteran's service medical records contain no evidence of 
tuberculosis, chloracne, skin cancer of the left face or a 
sinus disorder being present during service.  Nor do medical 
records dated following separation from service demonstrate 
that a skin cancer of the left face was manifested within one 
year of separation from service or that tuberculosis was 
manifested within three years of separation from service.

Furthermore, of the disorders the veteran is seeking to 
establish as service connected disabilities, tuberculosis, 
chloracne, skin cancer of the left face, and a sinus 
disorder, the only disorder that is presumptively associated 
with exposure to Agent Orange is chloracne.  However, medical 
records dated following separation from service fail to 
demonstrate that the veteran has been diagnosed as having 
chloracne.  Thus, service connection is not warranted for 
chloracne, or for tuberculosis, skin cancer of the left face, 
and a sinus disorder as presumptively related to the 
veteran's exposure to Agent Orange.

Nevertheless, the veteran is not precluded from establishing 
service connection with competent medical evidence not 
demonstrated that his tuberculosis, chloracne, skin cancer of 
the left face and/or a sinus disorder were causally or 
etiologically related to service, including Agent Orange the 
veteran was exposed to while serving in Vietnam.  However, 
there is no medical opinion of record which in any way 
suggests that the veteran's tuberculosis, chloracne, skin 
cancer of the left face and a sinus disorder were in any way 
related to service, including Agent Orange the veteran is 
presumed to have been exposed to while serving in Vietnam.  
Therefore, the Board finds that the medical evidence is 
against the veteran's claims for service connection.

Given the medical evidence against the claim, for the Board 
to conclude that the veteran's disorders had their origin 
during service in these circumstances would be speculation, 
and the law provides that service connection may not be based 
on resort to speculation or remote possibility.  38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Simply 
put, in the absence of a present disability that is related 
to service, a grant of service connection is clearly not 
supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The veteran was advised of the need to submit medical 
evidence demonstrating current disorders, and a nexus or 
relationship between the current disorders and service by way 
of letters from the RO to him, but he has failed to do so.  A 
claimant has the responsibility to present and support a 
claim for benefits under laws administered by the VA, 
38 U.S.C.A. § 5107(a), and the veteran was clearly advised of 
the need to submit medical evidence of the presence of 
current disorders and of a relationship between the current 
disorders and an injury, disease or event in service.  While 
the veteran is clearly of the opinion that his currently 
claimed disorders are related to service, as a lay person, 
the veteran is not competent to offer an opinion that 
requires specialized training, such as the diagnosis or the 
etiology of a medical disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Accordingly, the Board concludes that service connection for 
tuberculosis, chloracne, skin cancer of the left face and a 
sinus disorder is not established. 




Increased Rating Claim

The veteran essentially contends that the current evaluation 
assigned for his right elbow disability does not accurately 
reflect the severity of that disability. Disability 
evaluations are determined by evaluating the extent to which 
a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  The percentage ratings represent, 
as far as can practicably be determined, the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions in civilian life.  
Generally, the degree of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
to the several grades of disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the 
various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is a present level of disability that 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  In addition, in evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement and 
weakness.  38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  

A rating decision dated in August 1971 granted service 
connection for lateral epicondylitis of the right elbow.  
That rating decision also assigned a non-compensable 
evaluation by analogy under Diagnostic Code 5099-5019 for 
bursitis.  The noncompensable evaluation remained in effect 
until a rating decision dated in July 1996 increased the 
evaluation from noncompensable to 10 percent.  That rating 
has remained in effect since that time.

Evaluations under Diagnostic Code 5019 will be rated on 
limitation of motion of the affected part, as with 
degenerative arthritis.  Under the Diagnostic Codes 
pertaining to the elbow and forearm, a 20 percent evaluation 
is for assignment when there is limitation of flexion and the 
forearm to 90 degrees, Diagnostic Code 5206, or when there is 
limitation of extension of the forearm to 75 degrees.  
Diagnostic Code 5207.  A 20 percent evaluation could also be 
assigned with a combination of the limitation of forearm 
flexion to 100 degrees and extension to 45 degrees.  
Diagnostic Code 5208.

The evidence for consideration in determining the most 
appropriate evaluation for the veteran's right elbow 
disability consists of the VA outpatient treatment records 
and the findings of a VA examination performed in August 
2006.  However, the treatment records do not appear to 
contain any evidence of complaints, treatment or diagnosis 
pertaining to the left elbow.  As such, the VA examination 
performed in August 2006 contains the most probative 
information.

The report of the August 2006 VA examination indicates that 
the veteran's records were reviewed.  Shipwash v. Brown, 8 
Vet.App. 218, 222 (1995); Flash v. Brown, 8 Vet.App. 332, 
339-340 (1995) (Regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the veteran's claims folder).  The 
veteran complained of pain in the right elbow if he hit it on 
something or overused it.  The veteran reported that he 
occasionally experienced swelling with no instability.  The 
veteran indicated that he performed odd jobs at times and his 
elbow had no effect on his occupation.  On physical 
examination and inspection of the right elbow joint there was 
mild tenderness, but no swelling or instability.  The range-
of-motion of the right elbow was from zero to 140 degrees 
with no complaints of pain.  There was no additional range of 
movement loss due to pain, fatigue, weakness, lack of 
endurance, incoordination or following repetitive use.  The 
assessment following the examination was mild right elbow 
epicondylitis.

Based on this record, the Board finds that the criteria 
contemplated for the next higher evaluations have not been 
met.  While the veteran's right elbow manifested some 
tenderness, it clearly did not manifest sufficient limitation 
of motion to warrant a higher evaluations based on limitation 
of motion set for the in the Diagnostic Codes set forth 
above.  More specifically, flexion of the forearm was not 
limited to 90 degrees nor was extension limited to 
75 degrees.  There was also not a combination of limitation 
of flexion to 100 degrees and extension to 45 degrees.  

Therefore, the Board finds that the currently assigned 
10 percent evaluation more nearly approximates the veteran's 
overall disability picture and that he does not more nearly 
meet the criteria for the next higher evaluation.  The Board 
has also considered functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement and weakness.  
38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  However no such functional loss or impairment 
has been demonstrated.  Accordingly, a higher evaluation for 
the veteran's right elbow disability is not warranted.


ORDER

Service connection for tuberculosis is denied.

Service connection for chloracne is denied.

Service connection for skin cancer of the left face is 
denied.

Service connection for a sinus disorder is denied.

Entitlement to an evaluation in excess of 10 percent for 
lateral epicondylitis of the right elbow is denied.




REMAND

A preliminary review of the record with respect to the 
veteran's claim for service connection for hepatitis 
discloses a need for further development prior to final 
appellate review.  In this regard, a rating decision dated in 
July 1975 denied the veteran's claim for service connection 
for hepatitis and he was notified of that decision and of his 
appellate rights by way of letter dated in July 1975.  The 
February 2005 Statement of the Case acknowledged that the 
previous rating decision had denied service connection for 
hepatitis in 1975.  However, in such situations the veteran 
is required to submit new and material evidence to reopen the 
previously denied claim.  The RO has not made a determination 
as to whether new and material evidence has been submitted to 
reopen the previously denied claim.  In addition, while the 
RO provided notice in connection with the claim for service 
connection for hepatitis is required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), a case from the United States Court 
of Appeals for Veterans Claims (Court) has modified the 
information that must be provided to a claimant seeking to 
reopen a previously denied claim.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).

In that case, the Court held, in part, that the VA's duty to 
notify the claimant seeking to reopen a previously denied 
claim included advising the claimant of the evidence and 
information that was necessary to reopen the claim and that 
the VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  It 
was further held that the VA must, in the context of a claim 
to reopen, examine the basis of the denial in the prior 
decision to provide a notice letter to a claimant that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found to be insufficient in the previous 
denial.  The notification letter provided to the veteran in 
connection with his claim to reopen a previously denied claim 
for service connection for hepatitis does not comply with the 
Kent ruling.  As such, this matter must be addressed prior to 
final appellate review.

This case is therefore being returned to the RO via the 
Appeals Management Center in Washington, DC, and the veteran 
will be notified when further action on his part is required.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO should advise the veteran what 
evidence is needed to substantiate his 
request to reopen a claim for service 
connection for hepatitis, last denied by 
a September 1975 rating decision.  Apart 
from any other noticed requirements 
applicable under 38 U.S.C.A. §5103(a) and 
38 C.F.R. §3.159(b), the RO should comply 
with the Court's guidance in Kent and 
advise the veteran of the evidence and 
information that is necessary to reopen 
the claim and the evidence and 
information that is necessary to 
establish entitlement to the underlying 
claim for service connection.  In doing 
so, the RO should advise the veteran of 
the element or elements required to 
establish service connection for and 
found to be insufficient at the time of 
the previous denial.

2.  The RO should determine whether new 
and material evidence has been submitted 
to reopen the claim for service 
connection for hepatitis.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  Upon readjudication of the claim, the 
RO's attention is called to Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001) (Holding that once a veteran 
submits evidence of a medical disability and submits a claim 
for an increased disability rating with evidence of 
unemployability, VA must consider a claim for a total rating 
based on individual unemployability).   

If the benefit sought is not granted, the veteran and his 
representative should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                     
______________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


